                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                          March 13, 2020
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

RODOLFO MEDRANO                                   §
                                                  §
VS                                                §
                                                  § CIVIL ACTION NO. M-17-69
LORI DAVIS                                        §


                    ORDER ADOPTING REPORT AND RECOMMENDATION

       Pending before the Court is Petitioner Rodolfo Medrano’s Motion to Stay Proceedings

Pending Exhaustion of State Remedies, which had been referred to the Magistrate Court for a

report and recommendation. On January 15, 2020, the Magistrate Court issued the Amended

Report and Recommendation, recommending that Petitioner’s motion to stay be granted, that this

case be stayed and administratively closed, and that Petitioner be ordered to initiate state court

remedies within thirty (30) days after the stay is entered and to move to re-open this case within

thirty (30) days after the conclusion of the state litigation. Respondent has filed timely objections

to the Magistrate Court’s Amended Report and Recommendation and Petitioner has responded to

those objections.

       Pursuant to 28 U.S.C. § 636(b)(1)(c), the Court has made a de novo determination of

those portions of the report to which objections have been made. As to those portions to which

no objections have been made, in accordance with Federal Rule of Civil Procedure 72(b), the

Court has reviewed the report for clear error.

       Having thus reviewed the record in this case, the parties’ filing and the applicable law,

the Court adopts the Amended Report and Recommendation in its entirety. Accordingly, it is

hereby ORDERED that Petitioner’s Motion to Stay is GRANTED, that this case is STAYED and

is administratively CLOSED, and Petitioner is ORDERED to initiate state court proceedings

1/2
within thirty (30) days after this stay is entered and thereafter move to re-open this case within

thirty (30) days after the conclusion of the state litigation.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 13th day of March, 2020.


                                                    ___________________________________
                                                    Micaela Alvarez
                                                    United States District Judge




2/2
